Citation Nr: 1818305	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  14-25 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for periodontal disease.


REPRESENTATION

Appellant represented by:	J. Robert Surface 


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Kerry Hubers, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1968.

This case comes before the Board of Veterans Appeals (Board) on appeal from November 2011 and February 2012 rating decisions by Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified before the undersigned at a November 2016 Board hearing held via videoconference.  The record contains a transcript of the hearing.

The record contains evidence relevant to the hearing loss and tinnitus claims that has not yet been considered by the agency of original jurisdiction (AOJ).  However, because the Board is granting those claims, remand to permit the AOJ to consider the evidence is unnecessary.  38 C.F.R. § 20.1304(c).  The additional evidence of record since the most recent statement of the case (SOC) is not pertinent to the dental claim, so the Board may also proceed to the merits of that claim without remand.  38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma during active military service, he has a current disability consisting of bilateral hearing loss, and it is at least as likely as not that his current bilateral hearing loss is etiologically related to the in-service acoustic trauma.

2.  The Veteran was exposed to acoustic trauma during active military service, he has tinnitus, and it is at least as likely as not that he has experienced a continuity of symptomatology indicative of tinnitus since his military service.

3.  The Veteran currently has periodontal disease with bleeding gums which is not a disability for which service connection for compensation purposes may be granted.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2017).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

3.  The claim for service connection for a dental disability, for compensation purposes, is without legal merit.  38 U.S.C.A. §§ 1131, 1712 (West 2014); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's VA files. In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The points below focus on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.

I.  Entitlement to Service Connection:  Hearing Loss

The Veteran claims entitlement to bilateral hearing loss.  Specifically, he argues that noise exposure during his active service caused or contributed to his current bilateral hearing loss disability.

Generally, service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Prinicipi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection for hearing loss shall only be established when hearing status, as determined by audiometric testing, meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

The Veteran underwent a VA examination in November 2011 which established that he meets the criteria for a current bilateral hearing loss disability for VA purposes.  The Veteran's service responsibilities included listening to radio signals and interpreting them which resulted in prolonged exposure to loud noise which, the Veteran alleges, caused his current bilateral hearing loss.  See October 2016 Letter From Representative (discussing evidence and allegations); November 2016 Board Hearing Tr. at 3-4 and 11.  The Board finds that the in-service and current disability elements of his claims have been met.  The remaining element is a causal nexus between the in-service acoustic trauma and the current bilateral hearing loss.

On the nexus issue, the record contains one positive and one negative opinion.

The November 2011 VA examiner opined that the in-service acoustic trauma was less likely than not related to the current hearing loss.  The VA examiner's rationale was that the enlistment and separation exams were both normal with no change in hearing in either ear when comparing the two hearing examinations.

The Veteran has also submitted his private treatment records which contain a positive nexus opinion.  See August 2014 Private Treatment Record.  The private physician opined that "it is as likely as unlikely that military service contributed to the [Veteran's] hearing loss and tinnitus."  The private physician based his opinion on a review of the Veteran's history, his audiogram results, and the physician's "previous experience with patients with his type of service."

Neither rationale is particularly thorough.  For example, the VA examiner does not discuss the lack of post-service noise exposure and literature indicating the possibility of delayed onset of hearing loss, while the private physician does not discuss the lack of any discernable change in hearing acuity from entrance in service to discharge.  Though not as thorough as would be ideal, both opinions are entitled to some probative value.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds that neither opinion warrants significantly more probative value than the other.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that the Board may favor one medical opinion over another provided that it offers an adequate statement of reasons or bases).  Therefore, the evidence is in equipoise on the issue of a causal nexus between the in-service acoustic trauma and the current hearing loss.

Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Gilbert, 1 Vet. App. 53-56 (holding also that the benefit of the doubt applies to each material issue).  Accordingly, entitlement to service connection for bilateral hearing loss is granted.

II.  Entitlement to Service Connection:  Tinnitus

The Veteran also alleges that his exposure to acoustic trauma caused his current tinnitus.  The principles of service connection set forth above apply to the Veteran's tinnitus claim.

As noted above, the evidence establishes the in-service acoustic trauma.  In addition, the record establishes a current disability consisting of tinnitus.  See November 2011 VA Examination (diagnosing tinnitus); August 2014 Private Treatment Record (same).  Therefore, the dispositive issue is a causal nexus between the in-service acoustic trauma and the current tinnitus.

Again, there are competing opinions on the issue.  As the November 2011 examiner provided a negative opinion which was based on the Veteran's normal hearing during service and the absence of evidence of auditory pathology while the Veteran was in the military.  The private physician's opinion has been set forth above (it had identical reasoning for both hearing loss and tinnitus).  The Board finds the competent medical evidence is in equipoise on this issue.

Also, importantly, the Veteran's claim relates to tinnitus which is encompassed by the list of chronic diseases under 38 C.F.R. § 3.309(a).  See M21-1MR, Part III.iv.4.B.12.a. (noting "other organic diseases of the nervous system" includes sensorineural hearing loss and tinnitus).  Therefore, the Board will apply the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology in analyzing the Veteran's claim.

The Veteran has consistently stated that his tinnitus had onset during his active service.  See November 2011 VA Examination ("The veteran reports being aware of his tinnitus since the 1960s.  It is in both ears and is constant."); November 2016 Board Hearing Tr. at 4 ("the tinnitus started over there [during military service in the Mediterranean]") and at 5 ("Q.  All right, now when you left service, did you have both hearing loss and tinnitus?  A. Yes.").  The Board finds the Veteran's statement regarding hearing loss credible and tinnitus is a condition readily observable by a lay person.  Therefore, the evidence is at least in equipoise regarding a continuity of symptomatology of tinnitus.

Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Gilbert, 1 Vet. App. 53-56 (holding also that the benefit of the doubt applies to each material issue).  The evidence regarding both ordinary service connection (i.e., in-service injury, current disability, and a causal nexus) and a continuity of symptomatology is in equipoise.  Accordingly, entitlement to service connection for tinnitus is granted.

III.  Entitlement to Service Connection:  Periodontal Disease (Bleeding Gums)

The Veteran claims that he had a problem with bleeding gums during his active service and that injuries and treatment he received during service caused or contributed to his current dental problems, including bleeding gums due to periodontal disease.

With respect to claims of entitlement to service connection for dental disabilities for compensation purposes, compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  See 38 C.F.R. § 4.150 (setting forth the schedule of ratings for dental and oral conditions).  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not compensable disabilities, but may be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150.

Although the record establishes several in-service events, the Veteran's claim fails because the condition for which he seeks service-connection is not considered a disability for compensation purposes.  The Veteran seeks service connection for "periodontal disease or bleeding gums."  See October 2016 Letter From Representative (setting forth his theory of entitlement); November 2016 Board Hearing Tr. at 12-14 (discussing in-service events and the Veteran's contentions regarding their relationship to his current dental problems).  However, the law and regulations are clear in prohibiting service connection for periodontal disease (including symptoms thereof, such as bleeding gums) except in circumstances neither alleged nor present in this case (e.g., impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla).  38 C.F.R. § 4.150.  

In short, the greater weight of the evidence establishes that the Veteran's current dental disability consists of periodontal disease and bleeding gums, neither of which are compensable dental disabilities under controlling law.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150.  The Board acknowledges the Veteran's belief that his periodontal disease is related to service, but the law does not provide compensation for his claimed condition.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the claim must be terminated or denied as without legal merit).  Entitlement to service connection for a periodontal disease (to include bleeding gums) is denied.

The Veteran should understand that this decision does not adjudicate the issue of entitlement to service-connection for a dental disability for treatment purposes only, or the factual issues relating to that claim.  A claim of entitlement to service-connection for a dental disability for treatment purposes only is separate and distinct from a claim of entitlement to service-connection for a dental disability for compensation purposes.  See, e.g., 38 C.F.R. § 3.381 (2017).  The Veteran may contact the appropriate VA Medical Center if he seeks to pursue any such claim and to establish entitlement to dental treatment.

IV.  Duties to Notify and Assist

The Veteran has not raised any specific issues with the duty to notify or duty to assist relating to the claims decided above.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Further, the Veteran has not alleged any deficiency with the conduct of his hearing before the undersigned as to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.


ORDER

Entitlement to service connection for bilateral hearing loss is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to service connection for tinnitus is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to service connection for periodontal disease is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


